internal_revenue_service number release date index number --------------------------- ---------------------------------------------- ---------------------------- ----------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number -------------------- refer reply to cc tege eb ec plr-145389-05 date date ---------------------------------------------- company ---------------------------------------------------------- dear -------------------- this is in response to your letter dated date submitted by your authorized representative requesting a ruling under sec_162 of the internal_revenue_code specifically you requested a ruling that the adoption of a policy allowing the company to pay certain non-performance-based compensation will not prevent bonuses paid under the company’s plan from being qualified performance- based compensation under sec_162 of the code the facts as represented are as follows company’s performance compensation plan performance plan is intended to be a qualified_performance-based_compensation plan under sec_162 and sec_1_162-27 of the income_tax regulations the performance plan was adopted to compensate senior managing directors of the company and its subsidiaries for significant contributions to the company is the sole bonus payable with respect to a fiscal_year to each participant who was a senior managing director for the fiscal_year section of the performance plan provides that the compensation committee has the sole discretion to interpret the terms of the performance plan under section the compensation committee may amend the performance plan as long as the amendment does not impair the rights of a participant to an accrued_benefit sec_5 of the performance plan provides that a bonus payable under the plan to clarify the types of payments that may be made outside of the performance plr-145389-05 plan during the course of any year to performance plan participants the compensation committee intends to adopt a definition of bonus for purposes of administration of the plan under this definition bonus is defined as a non-periodic payment made at the discretion of the company in recognition of the performance of the individual or company or affiliate subsidiary unit division or any combination among other items the term bonus does not include regular wage payments made for overtime pay sick_pay back pay holiday pay vacation pay commissions pension or retirement costs or distributions severance or termination_payments loans or loan forgiveness amounts paid under reimbursement or other expense allowances including non-taxable and taxable expense reimbursements the provision of non-cash benefits or income recognized on the exercise of a nonstatutory stock_option the term bonus does not include the reimbursement of taxes incurred by an individual with respect to any payment any item that is excluded from the definition of bonus will still be treated as a bonus if it is paid in lieu of or in substitution of an otherwise payable bonus violate the requirement that the payments of performance bonuses under the performance plan are only paid on the satisfaction of the performance goals for example the company will not make payments outside the performance plan to an employee to make up for any loss of that employee’s targeted performance bonus compensation resulting from any failure to meet performance goals under the performance plan necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered shall be allowed for applicable_employee_remuneration with respect to any covered_employee to the extent that the amount of such remuneration for the taxable_year exceeds dollar_figure sec_162 provides that for any publicly_held_corporation no deduction the company represents that the non-bonus payments will not in operation sec_162 of the code allows a deduction for all of the ordinary and under sec_162 of the code applicable_employee_remuneration does not include any remuneration payable solely on account of the attainment of one or more performance goals but only if i the performance goals are determined by a compensation committee of the board_of directors of the taxpayer which is comprised solely of or more outside directors ii the material terms under the remuneration is to be paid including the performance goals are disclosed to shareholders and approved by a majority of the vote in a separate shareholder vote before the payment of such remuneration and iii before any payment of such remuneration the compensation committee referred to in clause i certifies that the performance goals and any other material terms were in fact satisfied plr-145389-05 sec_1_162-27 of the regulations provides that qualified performance- based compensation must be paid solely on account of the attainment of one or more preestablished objective performance goals a performance_goal is considered preestablished if it is established in writing by the compensation committee not later than days after the commencement of the period_of_service to which the performance_goal relates provided that the outcome is substantially uncertain at the time the compensation committee establishes the goal however in no event will a performance_goal be considered to be preestablished if it is established after percent of the period_of_service as scheduled in good_faith at the time the goal is established has elapsed under sec_1_162-27 of the regulations the terms of an objective formula or standard must preclude discretion to increase the amount of compensation payable that would otherwise be due on attainment of a goal sec_1_162-27 of the regulations provides that the determination of whether compensation satisfies the requirements of e generally is made on a grant-by-grant basis thus for example whether compensation attributable to a stock_option grant satisfies the requirements of e generally is determined on the basis of the particular grant made and without regard to the terms of any other option grant or other grant of compensation to the same or another employee under sec_1_162-27 of the regulations compensation does not satisfy the requirements of paragraph e if the facts and circumstances indicate that the employee would receive all or part of the compensation regardless of whether the performance_goal is attained thus if the payment of compensation under a grant or award is only nominally or partially contingent on attaining a performance_goal none of the compensation payment under the grant or award will be considered performance- based for example if an employee is entitled to a bonus under either of two arrangements where payment under a nonperformance-based arrangement is contingent upon the failure to attain the performance goals under an otherwise performance-based arrangement then neither arrangement provides for compensation that satisfies the requirements of paragraph e in proposed_regulations were issued to explain the operation of sec_162 of the code see f_r date the preamble to these regulations explains that for the exception for performance-based compensation to be meaningful the determination of whether compensation meets those requirements must be made with regard to all of the compensation that is payable to an employee under a single transaction or on the occurrence of single set of events however this rule should not be read so broadly as to preclude compensation from being performance- based merely because the employee may receive other performance-based compensation that is not related to the same transaction or set of events such as salary see f_r plr-145389-05 in regulations under sec_162 of the code were re-proposed see f_r date in discussing changes to the rules concerning the aggregation_of_plans and agreements the preamble indicates that changes were made to the provisions to clarify that the grant-by-grant rule is the general_rule under which compensation arrangements are tested for purposes of determining whether they are performance based thus whether a compensation arrangement is performance- based is generally determined without regard to other compensation arrangements further the changes make clear that the aggregation rule is a limited exception to the grant-by-grant rule and applies only for the purpose of determining whether the employee would receive regardless of whether the performance_goal is attained compensation that purports to be performance based thus for example if payment under a nonperformance-based compensation arrangement is contingent upon the failure to attain a performance_goal under an otherwise performance-based arrangement neither arrangement provides for compensation that is performance based based on the facts submitted we rule that the compensation committee’s adoption of an administrative policy under the performance plan excluding from the definition of bonuses payable under the performance plan various types of non- performance plan related compensation does not prevent the performance plan from qualifying as a qualified_performance-based_compensation plan under sec_162 and sec_1_162-27 the question of whether in operation the non-bonus compensation causes the performance-based compensation to be paid other than solely on account of the attainment of one or more pre-established objective performance goals is a question of fact questions of fact are best resolved in this area upon examination of several or more filed income_tax returns thus no opinion is expressed concerning whether the payments under the administrative policy will prevent the performance plan from qualifying as qualified_performance-based_compensation except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on plr-145389-05 examination a copy of this letter must be attached to any income_tax return to which it is relevant sincerely robert misner senior technician reviewer executive compensation branch_tax exempt government entities cc
